Case 21-05125-tnw           Doc 12    Filed 07/30/21 Entered 07/30/21 11:45:54         Desc Main
                                      Document     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    LEXINGTON DIVISION

 IN RE:                                                Case No. 20-51078

 BERNARD V. TEW AND ANDREA B.                          Chapter 11
 TEW,

          DEBTORS
 LEN C. DEVARY, INDIVIDUALLY AND
 ON BEHALF OF THE LEN C. DEVARY
 TRADITIONAL        IRA,     AND                       Adversary No. 21-ap- 05125
 COMMODORE 42, LLC

      Plaintiffs,

 v.

 ANDREA TEW

 And

 BERNARD TEW

      Defendants.


                          AGREED NON-DISCHARGEABLE JUDGMENT


         Plaintiff, Len C. DeVary, individually and on behalf of the Len C. DeVary Traditional IRA

(collectively “DeVary”), and Bernard V. Tew and Andrea Tew, individually and as debtors on

behalf of their estate (collectively “Debtors”), through undersigned counsel, having resolved this

matter, hereby agree and stipulate as follows to enter judgment in favor of DeVary as set forth in

this agreed order and judgment (the “Judgment”):

         A.         The Debtors are debtors in the bankruptcy case pending before the United States

Bankruptcy Court for the Eastern District of Kentucky (“Bankruptcy Court”) case number 20-bk-

51078 (the “Bankruptcy Case”);


4842-1586-4817
Case 21-05125-tnw          Doc 12     Filed 07/30/21 Entered 07/30/21 11:45:54           Desc Main
                                      Document     Page 2 of 4



        B.       DeVary and the Debtors are parties to the above adversary proceeding filed by

DeVary, along with Commodore 42, LLC (“C42” and with DeVary, the “DeVary Parties”) to

object to the Debtors’ discharge and assert exceptions to the Debtors’ discharge (“Discharge

Adversary”);

        C.       The parties are in agreement to resolve the Discharge Adversary and terminate

further litigation and potential appellate proceedings as set forth in this Judgment; and

        D.       The Court being otherwise sufficiently advised;

        IT IS HEREBY ORDERED AND ADJUDGED that:

        1. Judgment is entered in favor of DeVary against Bernard Tew and Andrea Tew,

             individually, and as debtors on behalf of their estates in the amount of Five Hundred

             Thousand Dollars and No Cents ($500,000.00);

        2. This Judgment shall be excepted from discharge under all applicable provisions of the

             Bankruptcy Code, including in the Debtors’ Bankruptcy Case, and any conversion or

             dismissal of the Bankruptcy Case, as well as any future bankruptcy filing by either or

             both Debtors;

        3. DeVary shall forbear from collecting on this Judgment until the earlier occurrence of

             the following: (i) three (3) years from the entry of the Judgment, (ii) the Debtors’

             chapter 11 plan (“Plan”) terminates, (iii) the Bankruptcy Case is converted, or the (iv)

             Bankruptcy Case is dismissed, whichever occurs first (the “Forbearance Period”);

        4. DeVary may file a judgment lien in accordance with Kentucky law during the

             Forbearance Period, but may not enforce the lien until the expiration of the Forbearance

             Period unless a foreclosure action is commenced by another creditor and DeVary is

             required to assert his interest to preserve his rights;




4842-1586-4817
Case 21-05125-tnw        Doc 12     Filed 07/30/21 Entered 07/30/21 11:45:54               Desc Main
                                    Document     Page 3 of 4



        5. In the event the Debtors’ Plan is confirmed, DeVary shall be paid pro rata as a Class 7

            unsecured claimant during the Forbearance Period, which said payments shall be

            applied to reduce the amount of the Judgment;

        6. To the extent any terms of this Judgment conflict with the terms of an order entered by

            the Bankruptcy Court, including in the Bankruptcy Case, the terms of this Judgment

            shall control;

        7. Each party shall bear its own attorneys’ fees and costs;

        8. This Judgment shall bear interest at the federal interest rate in effect on the date of entry

            and shall begin to run at the expiration of the Forbearance Period;

        9. The Debtors are simultaneously entering into a judgment with C42 (the “C42

            Judgment”), which upon entry of this Judgment and the C42 Judgment, the Discharge

            Adversary will be concluded;

        10. The Court retains jurisdiction to enforce the terms of this Judgment; and

        11. This Judgment will become final upon entry, with any applicable tolling or waiting

            periods waived, and the Debtors waive any right to appeal same.




4842-1586-4817
      Case 21-05125-tnw        Doc 12    Filed 07/30/21 Entered 07/30/21 11:45:54            Desc Main
                                         Document     Page 4 of 4




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                        Signed By:
                                                        Tracey N. Wise
                                                        Bankruptcy Judge
                                                        Dated: Friday, July 30, 2021
                                                        (tnw)
